department of the treasury internal_revenue_service washington d c date cc el gl br1 leg-113362-97 uilc number release date memorandum for los angeles district_counsel attn benjamin r duncan from alan c levine chief branch general litigation subject electronic lien filing - los angeles district this advice is in response to your e-mail concerning the above subject this document is advisory only and is not to be relied upon or otherwise cited as precedent legend los angeles district city none taxpayer years none assessment none issue whether the california electronic lien filing elf enabling legislation permits electronic_filing of notices of federal_tax_lien within the meaning of sec_301_6323_f_-1 conclusion the california elf enabling legislation permits electronic_filing of notices of federal_tax_lien within the meaning of sec_301_6323_f_-1 facts in response to a memorandum dated date sent to the director of special procedures regarding elf in the los angeles district we advised that the existing california code did not clearly allow for electronic filings of notices of federal_tax_lien accordingly we suggested that additional legislation specifically authorizing leg-113362-97 such filings be sought on october we were informed by the assistant district_counsel general litigation adc-gl via e-mail that the service had obtained such legislation and furthermore the adc-gl requested that we advise them as to whether they could go forward with the elf project law and analysis we have reviewed the enabling legislation referred to below for electronic lien filing for the state of california and have concluded that it addresses the concerns raised in the memorandum dated date the california statutes which expressly authorize county recorders and the secretary of state to file and record notices of federal_tax_lien and related certificates are found in sections - of the california code of civil procedure commonly known as the uniform federal lien registration act we believe the language of sec_2106 which was added to the code of civil procedure permits electronic_filing within the meaning of sec_301_6323_f_-1 in addition modifications to section of the california government code were made this section inter alia expressly authorizes the recorders of san bernardino county and orange county to accept electronic liens and provides for expansion of the california elf project and the appointment of an electronic recordation task force we believe that these modifications will help the california elf project move forward if you have any further questions please contact general litigation branch at cc assistant regional_counsel gl western region
